Citation Nr: 0834945	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-13 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected residuals 
of frostbite of the lower extremities.



REPRESENTATION

Veteran represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1951 to June 
1952.

This case is before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Issues not on appeal

The June 2006 RO rating decision also denied increased 
disability ratings for various service-connected frostbite 
residuals.  The veteran did not appeal those determinations.

In an August 2006 rating decision, the RO granted the veteran 
a total rating based on individual unemployability due to 
service-connected disabilities (TDIU), effective March 30, 
2005.  The veteran did not disagree with that decision, nor 
did  
he withdraw this appeal.


FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's coronary artery disease is not related to his 
service-connected residuals of frostbite of the lower 
extremities.  


CONCLUSION OF LAW

Coronary artery disease is not proximately due to or the 
result of the veteran's service-connected residuals of 
frostbite of the lower extremities.  38 C.F.R. § 3.310.

 

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for coronary artery 
disease.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence with respect to the issue on appeal.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues of service connection 
currently being decided on appeal.  The Board observes that 
the veteran was informed of the evidentiary requirements for 
service connection in a letter from the RO dated in May 2005, 
including a request for evidence of "a relationship between 
your current disability and an injury . . . in military 
service."  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
letter, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
that VA would assist him with obtaining "medical records, 
employment records, or records from other Federal Agencies."  
With respect to private treatment records, the letter 
informed the veteran that VA would attempt to obtain any 
additional information or evidence he identified and included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA.  The letter 
further emphasized: "You must give us enough information 
about these records so that we can request them from the 
person or agency who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence"

The May 2005 VCAA letter also advised the veteran as follows: 
"If there is any other evidence or information that you think 
will support your claim, please let us know. If you have any 
evidence in your possession that pertains to your claim, 
please send it to us." This request complies with the "give 
us everything you've got" requirement of 38 C.F.R. § 3.159(b) 
in that the veteran was informed that he could submit or 
identify evidence other than what was specifically requested 
by the RO.  [The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 
(Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1) is not in dispute.  As explained 
above, the veteran received notice as to elements (2) and (3) 
in the May 2005 VCAA letter.  The Board acknowledges that the 
letter did not contain any specific notice with respect to 
element (4) and element (5) how a rating or an effective date 
would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned, and elements 
(4) and (5) are moot.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim as to the current issue being decided 
on appeal, and that there is no reasonable possibility that 
further assistance would aid in substantiating it.  In 
particular, the VA has obtained the veteran's VA medical  
treatment records, his service treatment records, and private 
treatment records.  He was a provided VA examination in 
August 2005. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has a designated representative.  He declined the opportunity 
for a personal hearing.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (2007); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran's sole contention is that his coronary artery 
disease is proximately due to or the result of his service-
connected residuals of frostbite of the bilateral lower 
extremities.  In a statement filed in connection with his 
March 2005 claim, the veteran stated that he believed his 
heart condition to be the result of swelling of both legs and 
feet due to the service-connected frostbite.  

With respect to Wallin element (1), the evidence shows that 
the veteran has coronary artery disease.  The veteran 
experienced a myocardial infarction in 1971; he underwent 
coronary artery bypass surgery in 1972 and again in 1982; he 
has had multiple coronary interventions; and in 1999 received 
a cardioverter defibrillation implant.  Wallin element (1) is 
met.

The RO has granted service connection for residuals of 
frostbite.  Thus, Wallin element (2), a service-connected 
disability, has been met.

With respect to Wallin element (3), medical nexus, there is 
conflicting medical nexus opinion evidence relating to a 
connection between the veteran's service-connected frostbite 
and his current cardiovascular disability.  

In August 2005 a VA cardiologist, Dr. A.N., diagnosed the 
veteran with coronary artery disease due to multiple factors: 
hyperlipidemia; male, age, family history, history of 
smoking, and hypertension.  Dr. A.N. opined that it was not 
as likely as not that the veteran's cold weather injuries of 
the bilateral lower extremities had any significant role in 
his coronary artery disease.  

In an October 2005 letter, the veteran's private 
cardiologist, Dr. C.O., opined that it was as likely as not 
that the veteran's coronary artery disease was the result of 
his exposure to cold weather injuries sustained while in 
service.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical judgment  
See Obert v. Brown, 5 Vet. App. 30 (1993), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . .
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

Weighing the two conflicting medical opinions, the Board 
finds the August 2005 VA medical opinion by Dr. A.N. to be 
more probative.  Notably, Dr. A.N. stated that he had 
reviewed the claims file.  He cited factors from the 
veteran's medical history contained in the record to support 
his opinion.  Furthermore, he provided a complete rationale 
for his opinion.  

Dr. A.N.'s opinion appears to congruent with the evidence of 
record.  In particular, there is no evidence of treatment for 
cold injury residuals after service, with the exception of 
fungal infections of the feet.  There is also a history of 
tobacco use.  See the report of an August 2005 VA cold injury 
examination. The veteran is 77 years of age.

On the other hand, Dr. C.O. did not have the veteran's claims 
file to review.  His October 2005 letter contains only a 
conclusionary opinion with no supporting factual background 
and rationale.    
  
Accordingly, the Board places relatively little probative 
value on Dr. C.O's opinion.  The Board places greater 
probative value on the August 2005 opinion by Dr. A.N.  
Therefore, evidence against the claim as to this element 
preponderates. 
Wallin element (3) is therefore not met.  The claim fails on 
that basis.

Conclusion

For reasons and based expressed above, the Board concludes 
that a preponderance of the evidence is against a finding 
that the veteran's coronary artery disease is related to his 
service or his service-connected residuals of frostbite of 
the lower extremities.  The benefit sought on appeal is 
accordingly denied.




ORDER

Service connection for coronary artery disease is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


